Case 8:21-cv-01069-VMC-JSS Document 19 Filed 06/21/21 Page 1 of 3 PageID 325




                      UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

                              CASE NO.: 8:21-cv-01069-VMC-JSS

DEPOSITORS INSURANCE COMPANY, and
ALLIED   PROPERTY   &   CASUALTY
INSURANCE COMPANY

       Plaintiffs,

vs.

WTA TOUR, INC., a corporation, and
MADISON BRENGLE, an individual


       Defendants.

___________________________________________/

                 PLAINTIFFS’ CERTIFIED DISCLOSURE STATEMENT

       Pursuant to this Court’s Endorsed Order of May 13, 2021 and Local Rule 3.03,

Depositors Insurance Company and Allied Property & Casualty Insurance Company

(collectively, “Plaintiffs”) discloses the following:

(1)    each person — including each lawyer, association, firm, partnership, corporation, limited
       liability company, subsidiary, conglomerate, affiliate, member, and other identifiable and
       related legal entity — that has or might have an interest in the outcome;

       (a)     Depositors Insurance Company (an affiliated company of Nationwide Insurance
               Company)

       (b)     Allied Property & Casualty Insurance Company (an affiliated company of
               Nationwide Insurance Company)

       (c)     Hinshaw & Culbertson, LLP

       (d)     Ronald L. Kammer, Esquire

       (e)     Edward T. Sylvester, Esquire

       (f)     WTA Tour, Inc.


                                                  1
                                                                                 1017865\308304277.v1
Case 8:21-cv-01069-VMC-JSS Document 19 Filed 06/21/21 Page 2 of 3 PageID 326




       (g)     Proskauer Rose, LLP

       (h)     Matthew Triggs, Esquire

       (i)     Jared M. DuBosar, Esquire

       (j)     John E. Failla, Esquire

       (k)     Madison Brengle

       (l)     Peter Ginsburg, Esquire

(2)    each entity with publicly traded shares or debt potentially affected by the outcome;

       (a)     Nationwide Financial Services (NFS)

(3)    each additional entity likely to actively participate, including in a bankruptcy proceeding
       the debtor and each member of the creditors’ committee;

       (a)     None

(4)    each person arguably eligible for restitution.

       (a)     WTA Tour, Inc. alleges entitlement to damages in its breach of contract

               counterclaim against Depositors Insurance Company



CERTIFICATION: Pursuant to Local Rule 3.03(b), I certify that, except as disclosed, I am

unaware of an actual or potential conflict of interest affecting the district judge or the magistrate

judge in this action, and I will immediately notify the judge in writing within fourteen days after

I know of a conflict.




                                                 2
                                                                                    1017865\308304277.v1
Case 8:21-cv-01069-VMC-JSS Document 19 Filed 06/21/21 Page 3 of 3 PageID 327




                                             Respectfully submitted,

                                             HINSHAW & CULBERTSON, LLP

                                             /s/ Ronald L. Kammer
                                             Ronald L. Kammer, Esquire
                                             Florida Bar No. 360589
                                             rkammer@hinshawlaw.com
                                             Edward T. Sylvester
                                             Florida Bar No. 051612
                                             esylvester@hinshawlaw.com
                                             HINSHAW & CULBERTSON LLP
                                             2525 Ponce de Leon Boulevard, 4th Floor
                                             Coral Gables, Florida 33134-6044
                                             (T): 305-358-7747 – (F): 305-577-1063
                                             Counsel for Plaintiffs


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 21, 2021, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notifications of such filing to all

CM/ECF participants and I certify that a copy has been mailed to Defendant, Madison Brengle,

3609 45th Terrace West, Unit 101, Bradenton, Florida 34210.

                                             /s/ Ronald L. Kammer
                                             Ronald L. Kammer
                                             Florida Bar No. 360589
                                             rkammer@hinshawlaw.com




                                              3
                                                                               1017865\308304277.v1
